 Case 3:16-cv-01283-JM-MDD Document 185 Filed 11/19/20 PageID.5675 Page 1 of 1




                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Juan Romero, Frank Tiscareno, and
Kenneth Elliott on behalf of themselves,                    Civil Action No. 16-cv-01283-JM-MDD
and all others similarly situated
                                             Plaintiff,
                                      V.
Securus Technologies, Inc.                                   JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiffs’ Motion for Approval of Class Action Settlement is Granted. Plaintiffs’ motion for $840,000
in attorneys’fees and costs is Granted. Each of the three Plaintiffs is awarded $10,000 for a total of
$30,000. Plaintiffs are awarded an additional $30,000 in attorneys’ fees for a total award of $870,000
in attorneys’ fees and costs.




Date:         11/19/20                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ S. Tweedle
                                                                                   S. Tweedle, Deputy
